Filing Date: 10/25/2019
Claimed Foreign Priority Date: none
Applicants: Clampitt et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 07/26/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of the group I Invention, in the reply filed on 07/26/2021, is acknowledged. Applicant indicated that claims 1-10 read on the elected Invention. The examiner agrees. Accordingly, pending in this application are claims 1-22, with claims 11-22 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Drawings

The drawings are objected to because Fig. 7 depicts reference characters and cross section line locations that are inconsistent with the remainder of the Drawings:
- Fig. 8 is identified as a view of Fig. 7 along cross section line 791 (see, e.g., Par. [0088]) and depicts conductive contacts 7402, 722, 732, 742, and 752. However, Fig. 3 and 733. The location of 791 should be shifted in the Y direction by one contact, so as to be along 7402 and 722.
- Fig. 7 depicts conductive contacts 732, 742, and 752 at the same “level” in the Y direction as conductive contact 7401. They should instead be at the same “level” as conductive contact 7402, as depicted in, e.g., Fig. 8.
- Fig. 23 is identified as a view of Fig. 7 along cross section line 794 (see, e.g., Par. [00104]) and depicts conductive contacts 7401, 7402, 723, 724, 735, 736, 747, 748, and 759. However, the reference characters 723 and 724 are missing from Fig. 7.
The drawings are objected to because Fig. 29 depicts conductive material 2970 at the wrong location: The shading representing material 2970 is located in the dielectric rather that in the filled gaps (see, upper-right levels of conductive material above contact 759). Correct to shading areas similar to Fig. 30.
The drawings are objected to because Figs. 30-31 are missing spacer material proximate to data line 3079 (see, e.g., Fig. 29 for location of spacer material proximate to data line 3079 prior to CMP step described in Par. [00113]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 1 is objected to because of the following informalities:
- L. 8: amend to --the levels of dielectric materials forming a stack of materials--
Appropriate correction is required

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakui et al. (US2014/0119117).

Regarding Claim 7, Sakui (see, e.g., Figs. 4-5 and 7-8; and Par. [0024]-[0036] and [0038]-[0045]) shows all aspects of the instant invention, including an apparatus comprising:
- memory cell strings (e.g., groups of four vertical memory strings 402-408 or 412-418 along a given row)
- data lines located over the memory cell strings (e.g., data lines 442-448 or 462-468, respectively), the data lines stacked over one another in different levels of the apparatus
- conductive lines (e.g., plugs) coupled to the memory cell strings and the data lines, such that each of the conductive lines is coupled to a respective data line of the data lines and a respective memory cell string of the memory cell strings (see, e.g., Par. [0039]: at least plugs 710-740 along a given row, coupling strings 602-608 to respective data lines 630-660)
- select transistors (e.g., SGD transistors 438 of strings 402-408 or 412-418), each of the select transistors coupled between memory cells of a respective memory cell string of the memory cell strings and a respective conductive line of the conductive lines (see, e.g., Par. [0024])
- a select gate shared by the select transistors (see, e.g., Par. [0028]: gates of SGD transistors 438 of the vertical strings 402 and 412, 404 and 414, 406 and 416, or 408 and 418, are respectively coupled together)
e.g., lower two access lines for devices 432) shared by the memory cell strings (see, e.g., Par. [0036]: charge storage devices 432/510 in the same position in the vertical strings have their control gates coupled to the same access line)










Regarding Claim 8, Sakui (see, e.g., Figs. 4-5 and 7-8; and Par. [0024]-[0036] and [0038]-[0045]) shows:
- additional memory cell strings (see, e.g., Fig. 5: additional group of four memory strings 560-566 along the given row)
- additional conductive lines (see, e.g., Fig. 7: additional plugs) coupled to the additional memory cell strings and the data lines, such that each of the additional conductive lines is coupled to a respective data line of the data lines and a respective memory cell string of the memory cell strings (see, e.g., Fig. 5: additional plug between SGD transistor 530 of additional string 560 and data line 540 is coupled to string 502 through data line 540; additional plug between SGD transistor 530 of additional string 562 and data line 544 is coupled to string 542 through data line 544; additional plug between SGD transistor 530 of additional string 564 and data line 548 is coupled to string 546 through data line 548; and additional plug between SGD transistor 530 of additional string 566 and data line 552 is coupled to string 550 through data line 552)
- additional access lines (e.g., upper two access lines for devices 432/510) shared by the additional memory cell strings and electrically separated from the access lines (see, e.g., Fig. 5 and Par. [0036]: charge storage devices 432/510 in the same position in the vertical strings have their control gates coupled to the same access 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakui et al. (US2014/0119117) in view of Jung et al. (US2019/0237475).

Regarding Claim 9, Sakui (see, e.g., Figs. 4-5 and 7-8; and Par. [0024]-[0036] and [0038]-[0045]) shows:
- additional memory cell strings (e.g., group of four vertical memory strings 422-428)
- additional data lines located over the additional memory cell strings (e.g., data lines 482-488), the additional data lines stacked over one another in different levels of the apparatus
- additional conductive lines (e.g., additional plugs) coupled to the additional memory cell strings and the additional data lines, such that each the additional conductive lines is coupled to a respective data line of the additional data lines and a respective memory cell string of the additional memory cell strings (see, e.g., Fig. 7 and Par. [0039]: additional plugs, wherein at least plugs 710-740, along a given row, are coupling strings 602-608 to respective data lines 630-660)
















However, while Sakui discloses that charge storage devices having the same position in the vertical strings along a same row have their control gates coupled to the same access line (see, e.g., Fig. 5 and Par. [0036]), he does not explicitly show that access lines are shared by the memory cell strings and the additional memory cell strings. Jung (see, e.g., Fig. 3A and Par. [0052], on the other hand and in the same field of endeavor, teaches a 3D memory arrangement wherein all the memory cells MCT having the same position “n” in cell strings CSTR along a same row and across a plurality of adjacent rows are configured to share a same access line WLn. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the indention was filed, to have the shared access lines as claimed in the structure 
Regarding Claim 10, Sakui (see, e.g., Fig. 4) shows that the data lines are included in a first stack of data lines (e.g., 442-448 or 462-468) and the additional data lines are included in a second stack of data lines (e.g., 482-488), and the first and second stacks of data lines are located side by side with each other on a same level of the apparatus.

Allowable Subject Matter



















Claims 1-6 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or suggest an apparatus comprising a first conductive structure located on a first side of the stack of materials and contacting the first conductive contact and a first level of conductive material of the levels of conductive materials; and a second conductive structure located on a second side of the stack of materials and contacting the second conductive contact and a second level of conductive material of the levels of conductive materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose 3D memory devices with stacked data lines, and having some features similar to the instant invention.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814